DETAILED ACTION
This is a first action on the merits.  Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 11/11/2021 has been received and considered.

Claim Rejections - 35 USC § 112
112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the limitations "such as" and “for example” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Regarding claim 2, the limitation “each of the planet gears is meshed by its first toothing with…the toothing of the stationary ring gear, and by its second toothing with the toothing of the movable ring gear” does not appear to include all the limitations of the claim upon which it depends, since claim 1 recites that movable ring gear comprises…two series of teeth, these two series of teeth being meshed with the two series of teeth of the first toothing of each of the planet gears.  Since claim 2 recites a different meshing arrangement than that recited in claim 1, it is improperly dependent on claim 29.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al., U.S. Patent 3,307,433.
Regarding claim 1, Bennett et al. discloses a mechanical gearbox for a turbomachine, in particular for an aircraft, this gearbox comprising: 
- a sun gear rotatable about an axis and comprising an external toothing comprising two series of adjacent teeth (sun 52 including right and left teeth 93, fig. 1), 
- a stationary ring gear which extends around the axis and which carries an internal toothing comprising two series of teeth, this stationary ring gear being configured to be secured to a stator of the turbomachine (ring including 20 and 22, fig. 1), and 
- planet gears which are in mesh with the sun gear and the stationary ring gear, the planet gears being carried by a planet carrier which is rotatable about the axis and each of the planet gears having a dual-stage gearing and comprising a first external toothing of mean diameter Dl and comprising two series of adjacent teeth, and a second external toothing of mean diameter D2, different from D1, and comprising two series of teeth, the two series of teeth of the first toothing of each of the planet gears  being meshed with the two series of teeth of the toothing of the sun gear (planet gear comprising teeth 70, 74, 76, 72, fig. 1), 
wherein it further comprises: 
- a movable ring gear which extends about the axis and which carries an internal toothing with two series of adjacent teeth, this movable ring gear being independent of the stationary ring gear and being configured so as to be secured to a rotor of the turbomachine, each of the planet gears being meshed with the sun gear and the stationary and movable ring gears (ring 84 with left and right teeth 83, fig. 1), 
in that all the series of teeth are arranged symmetrically with respect to a median plane perpendicular to the axis (see fig. 1), 
and in that the movable ring gear comprises two half ring gears secured to each other and respectively carrying the two series of teeth, these two series of teeth being meshed with the two series of teeth of the first toothing of each of the planet gears and the stationary ring gear comprising two annulus disposed on each side of the movable ring gear and respectively carrying the two series of teeth, these two series of teeth being meshed with the two series of teeth of the second toothing of each of the planet gears (see fig. 1).  
Note, the limitation “for a turbomachine, in particular for an aircraft” has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 3, Bennett et al. discloses each of the planet gears is meshed by its first toothing with the toothing of the sun gear and the toothing of the movable ring gear, and by its second toothing with the toothing of the stationary ring gear (see fig. 1).  
Regarding claim 4, Bennett et al. discloses the sun gear is coupled to a shaft or integral with a shaft, the planet gears being arrangeable around at least a part of this shaft (shaft of sun 52, fig. 1).  
Regarding claim 6, Bennett et al. discloses the toothing of the stationary and movable ring gears have different numbers of teeth (col. 3, lines 15-20).  
Regarding claim 7, Bennett et al. discloses all the toothings are selected from straight, helical or herringbone toothings (e.g., col. 3, lines 5-25).  
Regarding claim 8, Bennett et al. discloses the diameter D2 of the second toothing is smaller than the diameter D1 of the first toothing (see fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al., U.S. Patent 3,307,433.
Regarding claim 5, Bennett et al. does not disclose the toothing of the stationary and movable ring gears have a same number of teeth.  
The examiner takes Official Notice that it is well known to change the number of gear teeth in a gear set in order to change the speed ratio of the gear set.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the number of gear teeth on the ring gears equal, in order to yield the predictable result of modifying the gear set output, and since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp as a matter of design choice. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan, U.S. Patent 10,145,259, in view of Bennett et al., U.S. Patent 3,307,433.
Regarding claim 9, Sheridan discloses an aircraft turbomachine comprising a planetary gear set with and input member, an output member, and a fixed member (see fig. 3).
Bennett et al. discloses a planetary gear set with a sun gear as an input member, a ring gear as an output member, and a ring gear as a fixed member (see fig. 1 and rejection above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute the planetary gear set of Bennett et al. for the planetary gear set of Sheridan, in order to yield the predictable result of changing the speed between the input and the output. 
Regarding claim 10, Sheridan, as modified, discloses the stationary ring gear is secured to at least one stator element, and/or the movable ring gear is secured to a fan rotor, and/or the planet carrier is mounted to rotate freely (see fig. 3 of Sheridan with planetary members of Bennett et al.).  
Regarding claim 11, Sheridan, as modified, discloses one of the annulus of the stationary ring gear is secured to a stator element located downstream of the gearbox, such as a stator casing and for example an intermediate casing, and the other of the annulus of the stationary ring gear is secured to a stator element located upstream of the gearbox, such as an air inlet cone (see fig. 3 of Sheridan with planetary members of Bennett et al.).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619